Opinion issued February 9, 2016




                                      In The

                              Court of Appeals
                                     For The

                         First District of Texas
                            ————————————
                              NO. 01-15-01019-CR
                              NO. 01-15-01020-CR
                              NO. 01-15-01021-CR
                           ———————————
                   TRAVIS LEE LAWRENCE, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 339th District Court
                           Harris County, Texas
            Trial Court Case Nos. 1452173, 1454198, & 14545571




1
     Appellate cause no. 01-15-01019-CR; trial court cause no. 1452173.
     Appellate cause no. 01-15-01020-CR; trial court cause no. 1454198.
     Appellate cause no. 01-15-01021-CR; trial court cause no. 1454557.
                          MEMORANDUM OPINION
      Appellant, Travis Lee Lawrence, proceeding pro se and incarcerated, pleaded

guilty to the reduced second-degree felony offense of robbery—threats, with the

agreed recommendation that he be punished with twenty-five years’ confinement in

the underlying trial court cause number 1452173 on November 2, 2015. See TEX.

PENAL CODE ANN. § 29.02(a)(2), (b) (West Supp. 2015). In that cause, appellant

also pleaded true to the two enhancement/habitual offender paragraphs in the

indictment, which alleged that he had been previously convicted of two aggravated

robbery felonies, raising his minimum prison sentence to twenty-five years. See

TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2015).

      Also on November 2, 2015, appellant pleaded guilty to two related counts of

the third-degree felony offense of evading arrest or detention with a motor vehicle,

with the agreed recommendation that he be punished with twenty-five years’

confinement in the underlying trial court cause numbers 1454198 and 1454557, with

all sentences to be served concurrently.        See TEX. PENAL CODE ANN. §

38.04(b)(2)(A) (West Supp. 2015).       Appellant also pleaded true to the two

enhancement/habitual offender paragraphs in the indictments in the trial court cause

numbers 1454198 and 1454557, which alleged that he had been previously convicted

of two felonies, raising his minimum prison sentence to twenty-five years. See TEX.

PENAL CODE ANN. § 12.42(d).
      On November 2, 2015, the trial court found appellant guilty in all three cases

and, in accordance with the terms of his plea bargain with the State, assessed his

punishment at twenty-five years’ confinement for each convictions, with the three

sentences to be served concurrently. See TEX. PENAL CODE ANN. § 12.42(d). The

trial court certified that all three cases are plea-bargained cases and that appellant

has no right of appeal in any of them. See TEX. R. APP. P. 25.2(a)(2).

      Nevertheless, appellant timely filed a pro se combined notice of appeal. See

TEX. R. APP. P. 26.2(a)(1). However, appellant filed a pro se motion to dismiss in

all three appellate cause numbers on January 12, 2016, representing that he wanted

to end all appeals. See TEX. R. APP. P. 42.2(a). We dismiss these appeals for want

of jurisdiction and dismiss appellant’s motion as moot.

      An appeal must be dismissed if a certification showing that the defendant has

the right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d); see

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). In a plea-bargain

case—where a defendant pleaded guilty and the punishment did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant—as

here, a defendant may only appeal those matters that were raised by written motion

filed and ruled on before trial or after getting the trial court’s permission to appeal.

TEX. CODE CRIM. PROC. ANN. art. 44.02 (West Supp. 2015); TEX. R. APP. P.

25.2(a)(2).
      Here, the trial court’s certifications, which are included in the clerk’s record

in each appeal, state that these are plea-bargained cases and that appellant has no

right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). The judgments of conviction in

the clerk’s records in all three cause numbers reflect that the trial court accepted the

plea-bargain agreements because it assessed appellant’s punishment at twenty-five

years’ confinement for each conviction, with all sentences to be served concurrently.

In all three cases, the judgments include a standard waiver of appellant’s right of

appeal if the trial court accepted the plea-bargain agreements. Also, the trial court

did not rule adversely to appellant on any pre-trial matters in any of the three cases.

There were no reporter’s records for the plea hearing filed in any of these appeals

and the admonishment papers indicated that appellant waived his right to have that

hearing recorded. Thus, the clerk’s records support the trial court’s certifications in

all three cases. See TEX. R. APP. P. 25.2(a)(2); Dears, 154 S.W.3d at 615.

      Because appellant has no right of appeal in these plea-bargained cases, we

must dismiss these appeals without further action. See Menefee v. State, 287 S.W.3d
9, 12 n.12 (Tex. Crim. App. 2009); Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”).
                                 CONCLUSION
      Accordingly, we dismiss these appeals for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.
Do not publish. TEX. R. APP. P. 47.2(b).